MEMORANDUM **
Khalilah Latoya Fuller appeals from the 27-month sentence imposed following her guilty-plea conviction for conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349, and three counts of bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
*249Fuller contends that her sentence is substantively unreasonable in view of the mitigating factors in her case. The record reflects that the district court considered the 18 U.S.C. § 3553(a) sentencing factors and Fuller’s mitigating arguments, but found the circumstances insufficient to warrant a below-Guidelines sentence. The sentence at the bottom of the Guidelines range is substantively reasonable in light of the totality of the circumstances and the section 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.